Citation Nr: 0210556	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-09 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  His death occurred in December 1998.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in December 1999 and 
a statement of the case (SOC) was issued in April 2000.  The 
appellant submitted a substantive appeal in May 2000 and 
attached a statement indicating that she would attend a 
personal hearing in Newark, New Jersey.  The Board contacted 
the appellant for clarification and, in August 2002, the 
appellant requested a Board hearing at the local RO.


REMAND

The right to receive a hearing before the Board is an 
important procedural right.  38 U.S.C.A. § 7107(b) (West 
Supp. 2002).  Accordingly, in the interests of due process, 
this matter is REMANDED to the RO for completion of the 
following:

The veteran is to be afforded a hearing 
before the Board, sitting at Newark, New 
Jersey, pursuant to her request dated in 
August 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




